Case 1:16-cv-11547-DPW Document 65-5 Filed 10/15/19 Page 1 of 3



                      ALAN L. CANTOR
                     SWARTZ & SWARTZ

   Date                    Activity                 Time

 7/27/2016        Review of Complaint, and         2.0 hours
                  motion for class cert.;
                  review documents for
                  filing

 8/16/2016        Review of PHV motions            .2 hours

 8/22/2016        Review ECF Filings and           .5 hours
                  forward to co-counsel

 8/30/2016        Supervise filing of PHV          .3 hours
                  motions

 9/29/2016        Review of supervise filing       .2 hours
                  of additional PHV motion

 9/30/2019        Review        answer   to        .4 hours
                  complaint and motion to
                  stay filed by Cynosure

 10/6/2016        Write and review emails
                  regarding       possible         .3 hours
                  mediation

 10/7/2016        Write and review emails          .5 hours
                  regarding          possible
                  mediation and stay

10/10/2016        Review emails regarding          .2 hours
                  possible mediation and
                  stay

10/11/2016        Write and review emails          .3 hours
                  and review joint motion to
                  stay

10/12/2016        Review     court   orders        .3 hours
                  received by ECF. Forward
                  to co-counsel.

 11/3/2016        Review emails and PDF             .4 hours
                  documents      regarding
Case 1:16-cv-11547-DPW Document 65-5 Filed 10/15/19 Page 2 of 3



                  mediation

11/12/2016        Write and review emails           .5 hours
                  regarding      accessing
                  defendant’s    electronic
                  production

11/14/2016        Review emails from co-           .5 hours
                  counsel regarding contents
                  of defendant’s electronic
                  production

11/21/2016        Review emails concerning         .3 hours
                  mediation details

11/21/2016        Review          Cynosure         1.2 hours
                  mediation statement

11/22/2016        Review plaintiff mediation       2 hours
                  statement and attachments

11/29/2016        Send and review emails           .3 hours
                  regarding       settlement
                  reached at mediation.

 1/26/2017        Write and review emails          .3 hours
                  regarding    motion  for
                  preliminary approval

 1/26/2017        Review      motion    for        1.1 hours
                  preliminary approval and
                  attachments

 1/31/2017        Prepare for and attend           1.5 hours
                  scheduling conference

 3/3/2017         Review motion to certify         .8 hours
                  class

 4/18/2017        Review emails concerning         1 hours
                  Yaakov opinion and read
                  opinion

 4/19/2017        Prepare and supervise            .6 hours
                  filing of motion for leave
                  to     file  supplemental
Case 1:16-cv-11547-DPW Document 65-5 Filed 10/15/19 Page 3 of 3



                  authority      regrading
                  Yaakov opinion

 2/26/2019        Review email from co-               .7 hours
                  counsel regarding revision
                  of preliminary approval
                  motion and review draft
                  order and status report

 3/6/2019         Review status report and            .5 hours
                  attachment

 3/12/2019        Prepare for and attend             1.2 hours
                  status conference

 3/13/2019        Review numerous emails             1.4 hours
                  and drafts of class notices
                  and proposed order

 5/17/2019        Review ECF filings by              1.2 hours
                  counsel

 7/9/2019         Review addendum           to        .4 hours
                  motion to certify class

 7/11/2019        Prepare for and attend             1.7 hours
                  settlement     approval
                  hearing

 7/19/2019        Review        proposed              .2 hours
                  documents submitted by
                  plaintiff

                                                 Total: 23.8 hours

                                                 Rate: $500.00/hr

                                                 Total: $11,900.00
